Dowling, J.:
Plaintiff, a blacksmith, was employed by defendant, a wagonmaker, and in the course of his duties was required to put iron tires on wheels. This was done by taking the heated tires out of the fire, placing them on the wheel, throwing several pails of water thereupon, passing a bar in the wheel, and then raising and carrying it to a receptacle in the floor of the shop, at either side of which were posts with projections on which the bar rested. The helper rotated the wheel, causing it to pass through the receptacle (which was filled with water) in such a way that the water was thrown backwards, and away from the blacksmith, who, as the tire cooled off, adjusted it properly on the wheel. When this was done the blacksmith and his helper raised the wheel by the bar and carried it away. On the occasion in question plaintiff slipped on the wet floor while assisting in carrying away the wheel, and his left leg went into the trough (the water" in which was then very hot) and was burnt, causing the injuries for which he has recovered damages. The floor of the shop was of stone according to one witness, or of rough flagging and brick according to another. The receptacle was of wood, encased in the ground with an . edging of iron plate, flush with the floor. *642Its dimensions were three feet long, twelve inches wide and fourteen inches deep. There was no railing or guard around it, but when not in use it was covered. The trial court submitted to the jury the question of plaintiff’s contributory negligence, but charged that as a matter of law defendant was guilty of negligence in failing to fulfill his statutory obligation to have the receptacle in question guarded by a rail, as its top was below the level of the workmen’s elbows. This theory of liability is based on the language of the statute, which is as follows (Labor Law [Consol. Laws, chap. 31; Laws of 1909, chap. 36], § 81, as amd. by Laws of 1913, chap. 286): “Every vat and pan wherever set so that the opening or top thereof is at a lower level than the elbow of the operator or operators at work about the same shall be protected by a cover which shall be maintained over the same while in use in such manner as effectually to prevent such operators or other persons falling therein or coming in contact with the contents thereof, except that where it is necessary to remove such cover while any such vat or' pan is in use, such vat or pan shall be protected by an adequate railing around the same.” I have referred to this opening in the floor as a receptacle because it was used to contain another substance (water). It can as well be described as a vat, because it is a wooden, coverless box sunk below the surrounding stone surface, so that its top is on a level - therewith, and containing a liquid. A vat is “a large vessel, tub or cistern, especially for holding liquids or for treating something in liquid, during a manufacturing process, as in brewing or in tanning, usually named from the operation it serves, * * * as beating vat, dipping vat, draining vat ” (Standard Dictionary). This definition it will be seen refers to receptacles over, on or in the ground, and the one in question would he a cooling vat. It has also been defined as “a large tub, vessel or cistern, especially one for holding liquors in an immature state, as chemical preparations for dyeing or for tanning leather ” (Century Dictionary); “ any large vessel, but particularly one in which liquids are kept while immature; a cistern for tanners or brewers ” (Worcester’s Dictionary). The trial court held that the opening in question constituted a vat, and, therefore, was within the statute. I think he was correct in so hold*643ing, for neither the size nor use of the receptacle is controlling but its position, viz., so set that its opening or top is at a lower level than the elbow of the operator at work about the same and the use for which it was designated and to which it was put. It applied to vats, large or small, and was to prevent workmen from falling into them as well as from being injured by contact with their contents. The law was complied with in part, for when not in use the opening was protected by a cover. But there was an absolute failure to guard it when in use. An examination of the photographs of the site of the accident, and the testimony of the witnesses as to how the work was carried on, demonstrate that it was entirely practicable to protect the vat by an adequate railing around the same, with openings left in the railing at each end and to allow the insertion and removal of the wheels. Defendant made no attempt to prove that a railing could not be erected, thus eliminating all danger of accidents while the work was going on, as was insured by the cover being placed in position when work was suspended. Failure to observe the statute created “ a liability per se, or, as is otherwise and with less accuracy sometimes said, is conclusive evidence of negligence.” (Amberg v. Kinley, 214 N. Y. 531.) “ A machine that is maintained wholly without guards is presumptively contrary to the statute. The burden of showing that it is impracticable to guard a machine, or that its location removes it from danger to employees is upon the person or corporation maintaining it.” (Scott v. International Paper Co., 204 N. Y. 49.) In the case at bar failure to place a railing around the vat created a liability on defendant’s part, which he could only avoid by showing that it was impracticable to maintain such a railing, and that proof he failed to make.
The determination should, therefore, be affirmed, with costs to respondent.
Scott and Davis, JJ., concurred; Clarke, P. J., and McLaughlin, J., dissented.